Title: Virginia Delegates to Benjamin Harrison, 17 June 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philadelphia June 17th. 1783
Since our last to Yr. Excellency, little has occurr’d worthy of communication. A Letter from General Washington encloses a very feeling address from the Officers of that part of the Army, comprehended in the late Resolution of Congress hertofore transmitted to Yr Excelly. Their minds too much agitated by the contemplation of prospects, cruel & dispiriting, gave way to suspicions (founded on the indefinite terms of the furlough.) that this mode was adopted to disperse them, & to avoid a compliance with that part of their request which, related to paymt on their discharge. they lamented but in strong & manly terms that they were to end their toils & hardships by returning to inevitable distress, without any aleeviation of their present wants. They implor’d his interference as their General & as their friend. The Commander in Chief then explained to them, that this measure was calculated to promote their interest, without endangering the safety of the States. That by this means the money which must otherwise be expended in their subsistance, woud now be appropriated to the paymt. of part of their dues. He said, that in justice to Congress, he could not but declare his sentiments. That they had made every exertion within their Power to obviate the present distresses of & to procure final justice to the Army. By this prudent, wise & noble conduct of General Washington gathered discontents, which now seemed again ready to burst forth, were on[c]e more happily assuaged, & the Resolution of Congress were quietly complied with.
A Spirit of Mutiny discovered itself in the Troops immediately in Phila. that at first wore an alarming aspect, but by timely exertion it terminated without any ill consequences.
Yr. Excellency will receive the Pamphlett you require.
We have the honor to be &c. Yr. Excellency’s most obt. humble Servants
J. Madison Jr.John F. Mercer
